Citation Nr: 0618956	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
duodenal ulcer.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from October 1951 to September 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Pittsburgh, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA) issued in October 2003.  The decisions 
granted service connection for bilateral hearing loss, 
evaluated as noncompensable, effective August 11, 2003; and 
denied an increased (compensable) rating for a duodenal 
ulcer.

In June 2006, the Board granted a motion to advance this 
appeal on its docket.

The issue of entitlement to a compensable evaluation for a 
duodenal ulcer is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has Level I hearing for the right ear and Level 
II hearing for the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Codes 6100, 6101 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
August 2003.  The notice included the type of evidence needed 
to substantiate the claim for service connection.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was 
informed that he could submit medical evidence from his 
doctors, statements from other individuals who were able to 
describe from their own personal observations how his 
disability had become worse, and his own statement describing 
his symptoms.  He was thereby told to provide any evidence in 
his possession that pertained to the claim.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  The 
Dingess Court held that once service connection is granted 
the claim is substantiated, and further VCAA notice is not 
required. Further notice in this regard is not required.  The 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate entitlement to a 
rating, but he was not provided with notice of the type of 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for higher initial 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his hearing loss.  The 
Board notes that the veteran reported that he had received 
treatment at Montefiore hospital at the October 2003 VA 
examination.  However, this treatment was approximately 10 
years prior to date of the VA examination, and would be of no 
use in evaluating the level of hearing loss since the 
effective date of service connection.  Moreover, an October 
2003 Authorization and Consent to Release Information form 
received from the veteran for this hospital states that he 
received treatment there in the 1970s and 1980s only for 
gastrointestinal disabilities.  It did not indicate that he 
received treatment for hearing loss.  Therefore, the Board 
finds that these records are not pertinent to the hearing 
loss claim.  No other pertinent records remain to be 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under the regulations, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

In order for the veteran to receive a 10 percent evaluation 
for his bilateral hearing loss, the hearing acuity levels 
must be shown to be at III and IV, II and V, or higher 
combinations.  Lower combinations would warrant a 
continuation of the noncompensable evaluation now in effect.  
38 C.F.R. § 4.85, Diagnostic Codes 6100, 6101.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran was afforded a VA hearing examination in October 
2003.  The claims folder was available for review by the 
examiner.  The right ear had hearing thresholds of 20, 35, 
70, and 75 decibels at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The average threshold for the 
right ear was 50 decibels.  The left ear had hearing 
thresholds of 50, 65, 80, and 95 decibels at the same 
frequencies.  The average threshold for the left ear was 
72.5.  Word recognition scores were 96 percent in the right 
ear and 94 percent in the left ear using the Maryland CNC 
word list.  The diagnoses included sensorineural hearing 
loss.  

The hearing thresholds obtained in October 2003 translate to 
Level I hearing for the right ear and Level II hearing for 
the left ear when applied to 38 C.F.R. § 4.85, Table VI.  
When these levels are combined according to 38 C.F.R. § 4.85, 
Table VII, as is required, it results in a noncompensable 
evaluation, which is the evaluation that is currently 
assigned to the veteran's disability.  

The requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the only 
possible interpretation of the most recent evidence is that 
the veteran's hearing loss is at Level I for the right ear 
and Level II for the left ear.  The examination provided the 
only evaluation of the veteran's hearing since the effective 
date of service connection.  That examination shows that the 
veteran's hearing loss does not meet the criteria for a 
higher rating.  

The Board has also considered the provisions for exceptional 
hearing loss found at 38 C.F.R. § 4.86, but the veteran's 
hearing thresholds do not fit any of the exceptional patterns 
of hearing impairment. 

The veteran has contended that a compensable evaluation is 
warranted because he must use hearing aids.  The rating 
criteria, however, do not provide for a compensable 
evaluation on this basis.  The October 2003 examination 
findings were the result of testing without hearing aids.

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular under 38 C.F.R. § 3.321(b) (2005).  Such a 
rating is provided when there are exceptional factors such as 
need for frequent hospitalization or marked interference with 
employment.  The veteran has not been hospitalized for 
hearing loss.  The veteran has contended that he has had 
difficulty making a living as a salesman, because his hearing 
loss makes it difficult to communicate both face to face and 
over the phone.  He has not reported any actual loss of 
income from the hearing loss.  Marked interference, 
therefore, is not shown.  Hence, referral to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The only examination shows hearing loss that does not meet or 
approximate the criteria for a compensable evaluation.  
38 C.F.R. §§ 4.7, 4.21 (2005).  The weight of the evidence is 
therefore against the claim and it is denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied. 



REMAND

The veteran was afforded a VA examination to evaluate the 
duodenal ulcer in October 2003.  The claims folder was not 
available to the examiner, however, the examiner made 
reference to a number of treatment records brought to the 
examination by the veteran, but not part of the claims 
folder.  The veteran also reported that he had received 
pertinent treatment from his primary care physician.  These 
records are not part of the claims folder.  VA has an 
obligation to obtain these records.  38 U.S.C.A. § 5103A(b) 
(West 2002).  

At the examination, the veteran admitted to symptoms such as 
dysphagia and occasional regurgitation of food.  He also 
experienced monthly pyrosis.  The examiner noted that the 
veteran had developed a hiatal hernia, a Schatzki ring, and 
required esophageal dilations nearly every six months.  The 
diagnosis was duodenal ulcer by history only.  The examiner 
did not offer an opinion as to whether the veteran's symptoms 
of dysphagia and pyrosis were related to his service 
connected ulcer.  

Subsequent to the October 2003 VA examination, the veteran 
submitted a December 2003 private pathology report.  This 
report seemed to show more severe findings than were reported 
on the VA examination.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).


Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
records of the veteran's treatment for 
gastrointestinal disability from Michael 
Ennis and the Shadyside Hospital, 
Pittsburgh, Pennsylvania, since February 
2002.  

2.  Take the necessary steps to obtain 
records of the veteran's treatment for 
gastrointestinal disability from the 
veteran's primary care physician, Dr. 
Civitarese.

3.  After any records identified above 
have been obtained, the veteran should be 
afforded a VA gastrointestinal 
examination to determine the severity of 
his service connected duodenal ulcer 
disability.  All indicated tests and 
studies should be conducted.  

The claims folder must be made available 
to the examiner for review, and the 
examiner should acknowledge such review.  

The examiner should specify which 
symptoms, if any, are attributable to the 
veteran's service connected duodenal 
ulcer.

The examiner should provide an opinion as 
to the frequency and length of any 
episodes of severe symptoms attributable 
to duodenal ulcer. 

3.  After ensuring that the development 
requested above has been completed to the 
extent possible, readjudicate the claim.  
If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


